Citation Nr: 0800579	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
April 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to an increased rating in excess of 
10 percent for lumbosacral strain (formerly known as muscle 
insufficiency syndrome).  This rating was confirmed in July 
2003.  In November 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The Board remanded this case for additional development in 
May 2007.  


FINDINGS OF FACT

The veteran's lumbar spine disability is manifested by 
complaints of pain and some limited lateral motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002), 5243 (effective September 26, 
2003) (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2006 and 
June 2007, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a July 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, obtained medical opinions as to the 
severity of the lumbar spine disability, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for muscle 
insufficiency syndrome of the low back in June 1973, 
assigning a 10 percent rating effective April 10, 1973.  This 
rating was confirmed in subsequent rating decisions dated 
from April 1974 to January 1999.    

The veteran filed an increased rating claim in September 
2001.  The back disability is now characterized as 
lumbosacral strain.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's lumbosacral strain is evaluated under the 
rating criteria for intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to September 
26, 2003), Diagnostic Code 5243 (effective September 26, 
2003).  During the course of this appeal, the schedular 
criteria for diseases and injuries of the spine, including 
intervertebral disc syndrome, were changed.  The veteran was 
provided a copy of the revised criteria and the opportunity 
to submit pertinent evidence and/or argument in January 2003 
and February 2004 statements of the case.

Pursuant to 38 U.S.C. § 7104(a), the Board's decisions must 
be based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post- 
dates a pertinent change to VA's rating schedule. VAOPGCPREC 
3-2000.  As such, the "old" rating criteria for other 
diseases and injuries of the spine apply to all the evidence 
of record; while the "new" criteria only apply to evidence 
dated since the effective date of the regulatory change.

Lumbosacral strain under the "old" criteria

Prior to September 23, 2002, under Diagnostic Code 5293, 
postoperative cured intervertebral disc syndrome warranted a 
0 percent rating.  Mild intervertebral disc syndrome 
warranted a 10 percent rating.  Moderate, recurrent attacks 
warranted a 20 percent rating.  Severe, recurring attacks 
with intermittent relief warranted a 40 percent rating.  
Pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief, warranted a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002).

A rating higher than 10 percent does not apply under the 
rating criteria in effect prior to September 23, 2002.

A November 2001 VA examination report shows complaints of 
pain with increased activity.  Neurological examination 
revealed physiologic and symmetrical reflexes, strength and 
sensation in both lower extremities, and pulses within normal 
limits, as well as negative straight leg raising test.  The 
impression was history of lumbar strain and degenerative disc 
disease of the lumbar spine. 

A May 2003 VA examination report shows leg raises were 
accomplished without difficulty while standing, as were 
straight leg raises in a supine position.  While supine, 
lateral abduction of the lower extremities with a bent knee 
elicited pain in the lumbosacral spine, especially on the 
right.  Strength was 5/5 for all muscle groups.  Sensory 
examination in the lower extremities revealed no deficits for 
light touch, pinprick, or vibration.  Deep tendon reflexes 
were 2+ for lower extremities.  

A March 2006 VA examination report shows complaints of pain 
with prolonged sitting, about one hour at a time.  The 
veteran denied bladder dysfunction.  Strength testing was 5/5 
throughout without atrophy or fasciculation.  Sensory 
examination was normal to multiple modalities.  Reflexes were 
2 throughout without upper motoneuron findings.  

In June 2007, the veteran complained of sharp pains that ran 
up and down his spine and down into his legs.  The examiner 
found that the way the veteran described the pain was not 
radicular and in reality had nothing to do with his lumbar 
spine.  The examiner also found that the veteran's complaints 
of bilateral leg weakness definitely were not due to 
radicular symptoms or symptoms due to his back.  The veteran 
reported that he got flare-ups with increased symptoms with 
any strenuous activity and used a brace that did not help.  
The examiner found that the veteran had no true radiculopathy 
or any indication of bowel, bladder, or sexual dysfunction.  
The veteran also did not indicate any incapacitating events.  
He had a negative straight leg raise bilaterally and normal 
deep tendon reflexes.  The examiner determined that the 
veteran was absolutely asymptomatic concerning his 
degenerative disc disease and that his complaints were more 
psychosomatic and mechanical in nature.

These findings do not show more than mild intervertebral disc 
syndrome.  In fact, as the veteran's degenerative disc 
disease has been found to be asymptomatic, his impairment 
does not even rise to the level of a 10 percent rating.  
Since his rating has been in effect for more than 20 years, 
however, it is protected under 38 C.F.R. § 3.951 and may not 
be decreased absent a showing of fraud.

The formula for rating intervertebral disc syndrome was 
changed on September 23, 2002 to be rated (preoperatively or 
postoperatively) based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is assigned 
for incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate diagnostic code 
or codes. Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 38 C.F.R. § 4.71a, DC 
5293 (effective September 23, 2002).

As discussed, however, the medical evidence does not show any 
objective findings of incapacitating episodes or significant 
chronic orthopedic and neurologic manifestations.  

Based on these findings, the veteran is not entitled to a 
rating higher than 10 percent under Diagnostic Code 5293.  

The objective medical findings do not show more than slight 
limitation of motion of the lumbar spine.  In November 2001, 
the veteran voluntarily limited his flexion to 45 degrees; 
extension was neutral; and side bending was to 15 degrees 
bilaterally.  A May 2003 VA examination report shows that 
range of motion was full for anterior flexion in a standing 
position.  Forward was to 90 degrees; backward was to 25 of 
25 degrees; and lateral motion was reduced to 15 of 30 
degrees to the right and 10 of 30 degrees on the left.  A 
March 2006 VA examination report shows that lumbar range of 
motion was essentially normal (90 degrees forward flexion, 15 
degrees extension, 40 to 45 degrees lateral flexion and 15 to 
20 degrees lateral rotation, although rotation throughout the 
lumbar spine to the right brought out pain.  In June 2007, 
the veteran was shown to be able to flex to 100 degrees and 
rise out of a chair without any assistance.  After doing 
this, however, he refused to bend any further than 50 degrees 
in flexion and thus was considered an uncooperative veteran.  
He had flexion to 30 degrees and indicated that repeat 
flexion and extension caused pain.  However, the examiner 
commented that he could see no indication why the veteran 
could not really flex and extend without any difficulty.  The 
examiner determined that the veteran had a completely normal 
range of motion without pain, weakness, or fatigue.  The 
veteran refused to flex against force, which the examiner 
found he should be able to do because this had to do with the 
abdominis rectus muscles in the abdomen and had absolutely 
nothing to do with the back.  The examiner commented that it 
was obvious the veteran wanted to impress upon him that it 
caused back pain to flex against force.  As the medical 
evidence does not show more than slight limitation of motion 
of the spine, a rating higher than 10 percent does not apply 
under Diagnostic Code 5292 (effective prior to September 26, 
2003).  Even though the veteran did not move his spine very 
far on a voluntary basis in 2001 and 2007, as the 2007 
medical examination shows the veteran was uncooperative, the 
voluntary movements are not shown to be reliable in 
determining the level of impairment in the spine.  The more 
accurate evaluations are found to be the objective 
evaluations, which showed more or less full range of motion 
in the lumbar spine.

The next higher 20 percent rating for lumbosacral strain 
under 38 C.F.R. § 4.71a, DC 5295 is not warranted.  The 
medical evidence shows some loss of lateral spine motion; but 
none of the medical evidence shows muscle spasm on extreme 
forward bending.  November 2001 and May 2003 VA examination 
reports document loss of side bending and lateral rotation 
motion from 10 degrees to 20 degrees bilaterally.   However, 
the May 2003 VA examination report shows no palpable spasm of 
the paraspinal muscles.  The March 2006 VA examination report 
shows no evidence of spasm or trigger points in the low back 
muscles.  The June 2007 VA examination report also shows the 
veteran had no muscle spasms in his back.  

Diagnostic Code 5285 for residuals of fracture to the 
vertebra does not apply as the record does not show any 
previous fracture to the lumbar spine.  A rating under 
Diagnostic Code 5286 for complete bony fixation (ankylosis) 
of the spine also does not apply, as there is no evidence of 
ankylosis.  The June 2007 VA examiner specifically commented 
that there was absolutely no evidence on x-ray examination 
that the veteran had ankylosis.  



Lumbosacral strain under the "new" criteria

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

The only significant change with respect to rating 
intervertebral disc syndrome was that the diagnostic code 
number changed from DC 5293 (2003) to DC 5243 (2006).  As no 
substantive change was implemented, a rating higher than 10 
percent still does not apply under the revised criteria.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
DC 5243 (2007)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  In 
order to get the next higher 20 percent

A 20 percent rating under the general rating formula for the 
spine does not apply, as limitation of forward flexion of the 
spine was shown to be greater than 60 degrees.  A March 2006 
VA examination report showed essentially normal range of 
motion with forward flexion to 90 degrees.  A June 2007 VA 
examination report also shows that the veteran was observed 
forward flexing to 100 degrees, although when specifically 
asked to do so, would not bend past 50 degrees.  The examiner 
found that the veteran could fully flex to 90 degrees without 
any difficulty based on his observations.  The combined range 
of motion also was shown to be more than 120 degrees.

Separate neurological evaluations do not apply.  A March 2006 
VA examination report shows the veteran denied bladder 
dysfunction.  Sensory examination also was normal to multiple 
modalities.  Reflexes were 2 throughout without upper 
motoneuron findings.  In June 2007, the VA examiner found 
that the veteran's complaints of bilateral leg weakness 
definitely were not due to radicular symptoms or symptoms due 
to his back.  The examiner found that the veteran had no true 
radiculopathy or any indication of bowel, bladder, or sexual 
dysfunction.  He had a negative straight leg raise 
bilaterally and normal deep tendon reflexes.  The examiner 
determined that the veteran was absolutely asymptomatic 
concerning his degenerative disc disease and that his 
complaints were more psychosomatic and mechanical in nature.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While the veteran has complaints of pain and some limited 
motion in the lower back, any functional impairment in the 
low back already has been considered by the 10 percent rating 
assigned for under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 26, 2003).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

The level of disability in the lumbar spine has been 
relatively consistent throughout the entire appeals process.  
While the veteran through his own voluntary movements was 
shown to have significant limitation of motion in 2001 and 
2007, these subjective findings are not considered reliable, 
as the 2007 examiner commented that the veteran was not 
cooperative and was trying to impress upon the examiner 
significant impairment when, in fact, his forward flexion was 
full.  As the factual findings do not show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings, staged ratings 
do not apply.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The veteran's disability picture has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  A November 2001 VA examination report notes that the 
veteran is unemployed and taking care of his mother at home.  
A May 2003 VA examination report notes that the veteran 
stated that he left working at the post office because of his 
worsened back condition; then worked at a department store 
for 13 months; and for the last two years had been 
unemployed, but was the sole caregiver for his ailing mother.  
A March 2006 VA examination report notes the veteran lost his 
job as an accountant due to corporate downsizing.  In June 
2007, the veteran reported that he does not have to do a lot 
of walking or lifting at his employment so his back 
disability did not particularly affect his job.  While some 
of the evidence shows the veteran's back disability has a 
potential affect on his employability, this does not rise to 
the level of marked interference with employment.  The record 
also does not show frequent periods of hospitalization due to 
the lumbar spine disability.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of the disability at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for the lumbar spine 
disability; there is no doubt to be resolved; and an 
increased rating is not warranted. Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently evaluated as 
10 percent disabling, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


